Title: To Thomas Jefferson from George Ticknor, 16 June 1823
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir
Boston
June 16. 1823.
It is very rarely that I venture to address a letter to you; because I am quite aware how constantly you are exposed to the solicitations of correspondence and, how they must, in a situation like your’s, resemble persecution. But, I wish now to send you a copy of the Syllabus I have prepared for my course of Lectures on Spanish Literary History & Criticism, and should be sorry to have it go with out a word of explanation.When I accepted the place of Professor on the Smith foundation at Cambridge nearly four years since, I determined to devote myself exclusively to the preparation of the two courses of Lectures its Statutes demand, one on French & the other on Spanish Literature, until they should be completed. I began with the French and, in about two years, finished between fifty & sixty Lectures, equal in print to three good sized octavo volumes, to which I have never published a Syllabus, for reasons entirely connected with the state of the Library at Cambridge. Since that time, I have been employed on the Spanish, which I have recently completed in between thirty and forty lectures—equal in amount to two printed octavos; and to this I have just published a syllabus. They are both in the nature of works on literary History, of which I read portions to my classes without regard to any fixed division into lectures, and as such, they are the first attempt made in this county. For the French portion, my means, compared with those accessible in Europe, were not very ample, though they were by no means deficient;—but, for the Spanish portion I believe my collection of books is unrivalled—certainly there is nothing to complete a Spanish belles lettres to be found in the great Libraries of England, France, Germany or even Spain itself, where, indeed, the collections have been sadly injured & scattered by the revolution of the last fifteen years, and where their Libraries being hardly an hundred years old were never properly filed. My purpose has been, in each case, to make a course of Lectures more complete & minute than have been delivered before, and to introduce, if possible, a more detailed & thorough mode of teaching, whose object shall be to communicate genuine knowledge, rather than to exhibit the subject in rhetorical declaration. I have succeeded with the students, who have given me their willing attention, in a manner particularly pleasant to me, since I have declined from the first, any attendance on my lectures, which is not voluntary,—but the Professors still keep on in the beaten track, and will not probably soon be induced to change.—As a specimen of the sort of labour to which I have given the whole of my time, since my return from Europe, I take the liberty to send you with this, the Syllabus of my Spanish course of Lectures. Nobody, in this country, within my acquaintance, has so much knowledge of this particular subject as you have—nobody has such wide & liberal views of the general principles on which an University should be established and its teaching conducted—and I am, therefore, very anxious to know, how you will regard my efforts in the cause, which I know you have so much at heart.It has given me great pleasure to learn, from some of my friends in Virginia, the successful progress of your University. I trust, it will soon go into effective operation and serve as a model to lead all other institutions in the country, just as our imperfect establishment at Cambridge has led all others into an unfortunate visitation of its clumsy system for the last half century. As soon, as I hear it is fairly open, I promise myself the pleasure of visiting it.The two young gentlemen, you were so kind as to introduce to me above a year since, are both gone. Mr. Towl remained so short a time, that I was not able to assist him. But, I hope, I have been of some use to Mr. Harrison, who has but just left us, and whose strong love of letres and study, enabled me to contribute to his wants. He will carry home with him, a valuable stock of knowledge, particularly in modern literature, to some portions of which, he has devoted himself with great zeal; and will, probably, be very successful in his profession, as he showed quite uncommon talents for extemporaneous debate. It may be gratifying to his friends to know that he sustained an irreproachable character while he was among us; and that he faithfully used the time & means he enjoyed here for the purposes, that brought him. It has given me the most sincere pleasure to aid him, as far as I possibly could, because he was introduced to me by yourself, and I pray you earnestly, if any of your acquaintance should come here that you,   me know it, in order that I may, at least, show you how truly I am sensible to the many kindness you have  rendered me.Present my respectful & affectionate rememberance to Mr. & Mrs Randolph—Miss. Randolph & all your family. I shall never forget the days I passed with you at Monticello, & I trust, that some of you will visit Boston & permit Mrs. Ticknor as well as myself to express our feelings towards you.Your’s with entire respect,Geo: Ticknor